Fourth Court of Appeals
                                San Antonio, Texas
                                    November 26, 2019

                                   No. 04-19-00811-CV

                Yvonne SALAZAR-HERNANDEZ and Tony F. Hernandez,
                                 Appellants

                                            v.

                     CHAMPION HOMES AT MISSION DEL RIO,
                                 Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV07914
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
      The Appellant’s Emergency Motion to Stay Writ of Possession and for Temporary Relief
is DENIED.


      Entered on this 26th day of November, 2019.


                                                              PER CURIAM


ATTESTED TO:____________________________
                    Michael A. Cruz,
                    Clerk of Court